UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-15565 SEMCO Energy, Inc. (Exact name of registrant as specified in its charter) Michigan 38-2144267 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1411 Third Street, Suite A, Port Huron, Michigan 48060 (Address of principal executive offices) (Zip Code) 810-987-2200 (Registrant's telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of "accelerated filer and large accelerated filer"in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer x Non-accelerated filer o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYesx No The number of outstanding shares of the Registrant’s Common Stock as of October 31, 2007: 35,900,608 INDEX TO FORM 10-Q For Quarter Ended September 30, 2007 Page Number INDEX TO FORM 10-Q 2 INFORMATION REGARDING FORWARD-LOOKING STATEMENTS 3 PART I - FINANCIAL INFORMATION Item 1. Financial Statements 4 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3. Quantitative and Qualitative Disclosures About Market Risk 42 Item 4. Controls and Procedures 42 PART II - OTHER INFORMATION Item 1. Legal Proceedings 43 Item 1A. Risk Factors 43 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 43 Item 3. Defaults upon Senior Securities 43 Item 4. Submission of Matters to a Vote of Security Holders 43 Item 5. Other Information 43 Item 6. Exhibits 44 SIGNATURES 45 EXHIBIT INDEX 46 - 2 - INFORMATION REGARDING FORWARD-LOOKING STATEMENTS This Quarterly Report on Form 10-Q contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 that are based on current expectations, estimates and projections of the registrant, SEMCO Energy, Inc. (the “Company”).Statements that are not historical facts, including statements about the Company’s outlook, beliefs, plans, goals, and expectations, are forward-looking statements.In addition, forward-looking statements generally can be identified by the use of forward-looking terminology such as “may,” “will,” “expect,” “intend,” “estimate,” “anticipate,” “believe,” or “continue” or the negatives of these terms or variations of them or similar terminology.These statements are subject to potential risks and uncertainties and, therefore, actual results may differ materially from the expectations described in these statements. Although the Company believes that the expectations set forth in these forward-looking statements are reasonable, the Company cannot provide any assurance that these expectations will prove to be correct.Important factors that could cause actual results to differ materially from the Company’s expectations include the following: · the outcome of the pending transaction to sell the Company (the “Share Exchange”) and the effect on Company operations of restrictions placed on the Company pursuant to the terms of the Share Exchange; · the effects of weather and other natural phenomena (including the effects of these phenomena on customer consumption); · the economic climate and growth in the geographical areas where the Company does business; · the capital intensive nature of the Company’s business; · the operational risks associated with businesses involved in the storage, transportation and distribution of natural gas and propane; · competition within the energy industry as well as from alternative forms of energy; · the timing and extent of changes in commodity prices for natural gas and propane and the resulting changes in, among other things, the Company’s working capital requirements, customer rates and charges and customer natural gas and propane consumption; · the effects of changes in governmental and regulatory policies, including income taxes, environmental regulations, and authorized rates; · the adequacy of authorized rates to compensate the Company, on a timely basis, for the costs of doing business, including the cost of capital and cost of gas supply, and the amount of any cost disallowances; · the Company’s ability to procure its natural gas supplies on reasonable credit terms; · the availability of long-term natural gas supplies in and for the Cook Inlet region of Alaska; · the amount and terms of the Company’s debt and its credit ratings; · the Company’s ability to remain in compliance with its debt covenants and accomplish its financing objectives in a timely and cost-effective manner; · the Company’s ability to maintain an effective system of internal controls; · in the event that the Share Exchange is not consummated, the Company’s ability to execute its strategic plan effectively, including the ability to make acquisitions and investments on reasonable terms and the reasonableness of any conditions imposed on those transactions by governmental and regulatory agencies; · the Company’s ability to conclude litigation and other dispute resolution proceedings on reasonable terms; · the Company’s ability to utilize its net operating loss carry-forwards for federal income tax purposes; and · changes in the performance of certain assets, which could impact the carrying amount of the Company’s existing goodwill. In this Quarterly Report on Form 10-Q, “include”, “includes”, or “including” means include, includes or including without limitation.- 3 - PART I - FINANCIAL INFORMATION ITEM 1.Financial Statements SEMCO ENERGY, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 (in thousands, except per share amounts) OPERATING REVENUES Gas sales $ 62,975 $ 55,295 $ 470,263 $ 398,899 Gas transportation 4,884 5,556 17,302 21,101 Other 3,342 3,341 15,438 12,703 71,201 64,192 503,003 432,703 OPERATING EXPENSES Cost of gas sold 44,342 36,637 370,560 312,756 Operations and maintenance 20,416 17,713 67,015 56,911 Depreciation and amortization 7,501 7,201 22,452 21,568 Property and other taxes 3,094 2,505 9,145 7,735 75,353 64,056 469,172 398,970 OPERATING INCOME (LOSS) (4,152 ) 136 33,831 33,733 OTHER INCOME (DEDUCTIONS) Interest expense (9,664 ) (10,270 ) (29,188 ) (31,000 ) Other 655 664 2,730 2,027 (9,009 ) (9,606 ) (26,458 ) (28,973 ) INCOME (LOSS) BEFORE INCOME TAXES (13,161 ) (9,470 ) 7,373 4,760 INCOME TAX (EXPENSE) BENEFIT 4,904 3,582 (2,229 ) (1,486 ) NET INCOME (LOSS) (8,257 ) (5,888 ) 5,144 3,274 DIVIDENDS ON CONVERTIBLE CUMULATIVE PREFERRED STOCK 652 649 1,954 2,103 NET INCOME (LOSS) AVAILABLE TO COMMON SHAREHOLDERS $ (8,909 ) $ (6,537 ) $ 3,190 $ 1,171 EARNINGS (LOSS) PER SHARE Basic $ (0.25 ) $ (0.18 ) $ 0.09 $ 0.03 Diluted $ (0.25 ) $ (0.18 ) $ 0.09 $ 0.03 AVERAGE COMMON SHARES OUTSTANDING Basic 35,820 35,341 35,600 34,526 Diluted 35,820 35,341 35,966 34,764 The accompanying condensed notes to the unaudited consolidated financial statements are an integral part of these statements. - 4 - SEMCO ENERGY, INC. CONSOLIDATED STATEMENTS OF FINANCIAL POSITION (Unaudited) ASSETS September 30, December 31, 2007 2006 (in thousands) CURRENT ASSETS Cash and cash equivalents $ 1,631 $ 2,229 Restricted cash 3,771 3,627 Receivables, less allowances of $3,892 and $2,698 23,847 48,026 Accrued revenue 14,745 59,142 Gas in underground storage, at average cost 92,099 92,662 Prepaid expenses 8,741 10,731 Deferred income taxes 9,977 8,690 Materials and supplies, at average cost 5,765 5,258 Regulatory asset - gas charges recoverable from customers - 2,949 Other 756 1,187 161,332 234,501 PROPERTY, PLANT AND EQUIPMENT Gas distribution 782,994 764,225 Corporate and other 39,778 39,400 822,772 803,625 Less - accumulated depreciation 229,426 212,735 593,346 590,890 DEFERRED CHARGES AND OTHER ASSETS Goodwill 143,374 143,374 Regulatory assets 39,106 41,191 Unamortized debt expense 5,359 7,121 Other 13,905 14,494 201,744 206,180 TOTAL ASSETS $ 956,422 $ 1,031,571 The accompanying condensed notes to the unaudited consolidated financial statements are an integral part of these statements. - 5 - SEMCO ENERGY, INC. CONSOLIDATED STATEMENTS OF FINANCIAL POSITION (Unaudited) LIABILITIES AND CAPITALIZATION September 30, December 31, 2007 2006 (in thousands, except for number of shares and par values) CURRENT LIABILITIES Notes payable $ 23,300 $ 65,700 Accounts payable 32,336 63,901 Customer advance payments 24,066 20,316 Regulatory liability - amounts payable to customers 18,803 6,065 Accrued interest 11,523 4,734 Other 10,353 10,914 120,381 171,630 DEFERRED CREDITS AND OTHER LIABILITIES Regulatory liabilities 61,847 60,094 Deferred income taxes 45,900 43,008 Pension and other postretirement costs 24,726 26,496 Customer advances for construction 17,065 17,273 Other 7,871 7,729 157,409 154,600 LONG-TERM DEBT 404,577 438,328 CONVERTIBLE CUMULATIVE PREFERRED STOCK $1 par value; 500,000 shares authorized; 239,216 shares outstanding 45,831 45,670 COMMON SHAREHOLDERS' EQUITY Common stock - $1 par value; 100,000,000 shares authorized; 35,900,608 and 35,457,706 shares outstanding 35,901 35,458 Capital surplus 253,889 250,643 Accumulated comprehensive loss (636 ) (639 ) Retained deficit (60,930 ) (64,119 ) 228,224 221,343 TOTAL LIABILITIES AND CAPITALIZATION $ 956,422 $ 1,031,571 The accompanying condensed notes to the unaudited consolidated financial statements are an integral part of these statements. - 6 - SEMCO ENERGY, INC. CONSOLIDATED STATEMENTS OF CASH FLOW (Unaudited) Nine Months Ended September 30, 2007 2006 (in thousands) CASH FLOWS PROVIDED BY (USED FOR) OPERATING ACTIVITIES Net income $ 5,144 $ 3,274 Adjustments to reconcile net income to net cash provided by (used for) operating activities: Depreciation and amortization 22,452 21,568 Amortization of debt costs and debt basis adjustments included in interest expense 2,782 2,565 Deferred income taxes and amortization of investment tax credits 1,606 3,936 Non-cash share-based compensation 1,679 1,365 Changes in operating assets and liabilities and other: Receivables, net 24,179 43,900 Accrued revenue 44,397 56,764 Prepaid expenses 1,990 3,558 Materials, supplies and gas in underground storage 55 (9,901 ) Regulatory asset - gas charges recoverable from customers 2,949 (501 ) Accounts payable (31,565 ) (39,949 ) Customer advances and amounts payable to customers 16,281 (3,567 ) Other 8,048 10,816 NET CASH PROVIDED BY OPERATING ACTIVITIES 99,997 93,828 CASH FLOWS USED FOR INVESTING ACTIVITIES Property additions - gas distribution (21,880 ) (30,363 ) Property additions - corporate and other (408 ) (230 ) Property retirement costs, net of proceeds from property sales (764 ) (595 ) Equity contribution to gas storage partnership - (1,930 ) Changes in restricted cash (143 ) (2,047 ) NET CASH USED FOR INVESTING ACTIVITIES (23,195 ) (35,165 ) CASH FLOWS PROVIDED BY (USED FOR) FINANCING ACTIVITIES Issuance of common stock, net of expenses 1,768 86 Repurchase of convertible cumulative preferred stock, net of expenses - (12,587 ) Repayment of notes payable and payment of related expenses (42,400 ) (46,400 ) Repayment of long-term debt (35,000 ) (102 ) Payment of dividends on convertible cumulative preferred stock (1,794 ) (2,221 ) Change in overdrafts included in current liabilities 26 36 NET CASH USED FOR FINANCING ACTIVITIES (77,400 ) (61,188 ) CASH AND CASH EQUIVALENTS Net increase (598 ) (2,525 ) Beginning of period 2,229 4,124 End of period $ 1,631 $ 1,599 The accompanying condensed notes to the unaudited consolidated financial statements are an integral part of these statements. - 7 - SEMCO ENERGY, INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 (in thousands) NET INCOME (LOSS) $ (8,257 ) $ (5,888 ) $ 5,144 $ 3,274 Valuation adjustment for marketable securities, net of income tax expense of $5, $18, $21 and $33 10 33 36 60 Unrealized derivative gain on an interest rate hedge from an investment in an affiliate - - - 28 Unrealized derivative loss on interest rate hedge, net of income tax benefit of $79, $0, $71 and $0 (134 ) - (122 ) - Amortization of net losses and net prior service costs associated with benefit plans, net of income tax expense of $17, $0, $52 and $0 30 - 90 - COMPREHENSIVE INCOME (LOSS) $ (8,351 ) $ (5,855 ) $ 5,148 $ 3,362 The accompanying condensed notes to the unaudited consolidated financial statements are an integral part of these statements. - 8 - SEMCO ENERGY, INC. CONDENSED NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS NOTE 1-SIGNIFICANT ACCOUNTING POLICIES The Company operates one reportable business segment: gas distribution.The Company’s gas distribution business segment distributes and transports natural gas to approximately 282,000 customers in Michigan and approximately 127,000 customers in Alaska. The Michigan operation is sometimes referred to as “SEMCO Gas” and the Alaska operation is sometimes referred to as “ENSTAR.” These operations are known together as the “Gas Distribution Business.” The Gas Distribution Business is subject to regulation by the Michigan Public Service Commission (“MPSC”) in Michigan and the Regulatory Commission of Alaska (“RCA”) in Alaska. Previously, the Company was also regulated in the Battle Creek, Michigan area by the City Commission of Battle Creek (“CCBC”). However, on June 26, 2007, the MPSC approved settlement agreements under which the MPSC assumed regulatory jurisdiction over the service area that had been regulated by the CCBC. For additional information on this transfer of regulatory jurisdiction from the CCBC to the MPSC, refer to Note 11. The Company’s other business segments do not meet the quantitative thresholds required to be reportable business segments (“non-separately reportable business segments”) and are combined and included with the Company’s corporate division in a category the Company refers to as “Corporate and Other.” The Company’s non-separately reportable business segments primarily include operations and investments in information technology (“IT”) services, propane distribution, intrastate natural gas pipelines, and natural gas storage facilities. The Company’s corporate division is a cost center rather than a business segment. References to the “Company” in the Condensed Notes to the Unaudited Consolidated Financial Statements mean SEMCO Energy, Inc., SEMCO Energy, Inc. and its subsidiaries, individual subsidiaries or divisions of SEMCO Energy, Inc. or the business segments discussed above as appropriate in the context of the disclosure. Under the rules and regulations of the Securities and Exchange Commission (the “SEC”) for Quarterly Reports on Form 10-Q, certain footnotes and other financial statement information normally included in the year-end financial statements of the Company have been condensed or omitted in the accompanying unaudited financial statements. These financial statements prepared by the Company should be read in conjunction with the financial statements and notes thereto in the Company's 2006 Annual Report on Form 10-K filed with the SEC. The information in the accompanying financial statements reflects, in the opinion of the Company's management, all adjustments (which are comprised of only normal recurring adjustments) necessary for a fair statement of the information shown, subject to year-end and other adjustments, as later information may require or warrant. Use of Estimates – The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America (“GAAP”) requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ materially from those estimates. Goodwill and Goodwill Impairments – The Company accounts for goodwill under the provisions of Statement of Financial Accounting Standards (“SFAS”) 141, “Business Combinations” and SFAS 142, “Goodwill and Other Intangible Assets.” Under these standards, the Company is required to perform impairment tests on its goodwill annually or at any time when events occur that could impact the value of the Company’s business segments.If an impairment test of goodwill shows that the carrying amount of the goodwill is in excess of the fair value, a corresponding impairment loss would be recorded in the Consolidated Statements of Operations. - 9 - SEMCO ENERGY, INC. CONDENSED NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS (Continued) NOTE 1-SIGNIFICANT ACCOUNTING POLICIES (Continued) The 2007 annual goodwill impairment test for the Company’s propane operations was performed during the third quarter of 2007 and showed that there was no impairment of goodwill. The 2007 annual impairment tests for the Company’s Gas Distribution Business will be conducted during the fourth quarter of 2007. There were no changes in the carrying amount of goodwill for the nine-month period ended September 30, 2007. Gas Corporate Distribution and Total Segment Other Company (in thousands) Balance as of December 31, 2006 and September 30, 2007 $ 140,318 $ 3,056 $ 143,374 New Accounting Standards – In June 2006, the Financial Accounting Standards Board (“FASB”) issued Financial Interpretation Number 48, “Accounting for Uncertainty in Income Taxes— an interpretation of SFASNo.109” (“FIN 48”). FIN 48 clarifies the accounting for uncertainty in income taxes recognized in a company’s financial statements in accordance with SFAS109, “Accounting for Income Taxes.” FIN48 prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a position taken, or expected to be taken, in a tax return. FIN48 also provides guidance on derecognition, classification, interest and penalties, accounting in interim periods, disclosure and transition. The Company’s adoption of FIN 48 on January 1, 2007, did not have a material impact on its consolidated financial position and results of operations. Upon the adoption of FIN 48 on January 1, 2007, and at September 30, 2007, the Company had approximately $1.1 million of gross unrecognized tax benefits associated with uncertain tax positions that, if recognized, would favorably affect the income tax provision when recorded. The Company does not believe the total amount of unrecognized tax benefits will either significantly increase or decrease within twelve months of the date of adoption of FIN 48. The statute of limitations has expired with respect to the relevant state and Federal income tax returns for all years through 2002. It is the Company’s policy to account for interest and penalties associated with uncertain income tax positions as a component of income tax expense. As of September 30, 2007, no amounts were accrued for interest or penalties associated with uncertain income tax positions. In September 2006, the FASB issued SFAS157, “Fair Value Measurements.” SFAS157 defines fair value, provides guidance for using fair value to measure assets and liabilities and expands disclosures about fair value measurements. SFAS157 applies to other standards that require (or permit) assets or liabilities to be measured at fair value but does not expand the use of fair value to any new circumstances. This statement is effective for financial statements issued for fiscal years beginning after November15, 2007, and interim periods within those fiscal years. The Company is in the process of evaluating the effect of this statement on its consolidated financial position and results of operations. In February 2007, the FASB issued SFAS159, “The Fair Value Option for Financial Assets and Financial Liabilities— Including an amendment of FASB Statement No.115.” SFAS159 permits a company to choose to measure many financial instruments and certain other items at fair value. If the Company chooses to elect the fair value option for an item, the Company would recognize unrealized gains and losses associated with changes in the fair value of the item over time. SFAS159 will also require disclosures for items for which the fair value option has been elected. SFAS159 will be effective for the Company on January1, 2008. The Company is currently evaluating the impact of SFAS 159 on its choosing to elect the fair value option for any of its financial instruments or other items on its financial position, cash flows, and results of operations. - 10 - SEMCO ENERGY, INC. CONDENSED NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS (Continued) NOTE 2-SHORT-TERM BORROWINGS AND CAPITALIZATION Short-Term Borrowings– The Company has an unsecured $120 million revolving bank credit facility, which expires on September 15, 2008 (the “Bank Credit Agreement”). Interest under the terms of the Bank Credit Agreement is at variable rates, which are based on LIBOR or prime lending rates, plus applicable margins. LIBOR-based borrowings are permitted for periods ranging from two weeks to one, two, three or six months. At September 30, 2007, the Company was utilizing $10.2 million of the borrowing capacity available under the Bank Credit Agreement, leaving approximately $109.8 million of the borrowing capacity unused. The $10.2 million of capacity being used represented $0.2 million of letters of credit and $10 million of borrowings. The amount borrowed under the Bank Credit Agreement will change from time to time and reflect the Company’s then-current working capital needs at any particular point in time as well as the rates charged under the Bank Credit Agreement and Lines of Credit (as defined below), if available. Covenants in the Company’s Bank Credit Agreement require maintenance at the end of each calendar quarter of a minimum consolidated net worth of $225.0 million, adjusted annually by 50% of consolidated net income, if positive, plus 100% of the proceeds of each new capital offering conducted by the Company or any of its subsidiaries on or after June 30, 2005, net of issuance costs, less the aggregate principal amount of any junior capital which is retired, prepaid or redeemed in connection with a new capital offering. At September 30, 2007, the required minimum net worth was $230.6 million. In addition, the Bank Credit Agreement requires the Company to maintain, at the end of each fiscal quarter, a minimum interest coverage ratio of not less than 1.25 to 1 through September, 30, 2007, and not less than 1.30 to 1 thereafter, and a maximum leverage ratio of not more than 65%. The Company’s failure to comply with any of its financial covenants may result in an event of default which, if not cured or waived, could result in the acceleration of the debt under the Bank Credit Agreement, the Lines of Credit or the indentures governing its outstanding debt issuances that contain cross-acceleration or cross-default provisions. In such a case, there can be no assurance that the Company would be able to refinance or otherwise repay such indebtedness, which could result in a material adverse effect on the Company’s business, results of operation, liquidity and financial condition. As of September 30, 2007, the Company had four unsecured discretionary bank lines of credit (“Lines of Credit”) totaling $52.5million consisting of: Unsecured Discretionary Lines of Credit Effective Date Expiration Date Amount Available (in millions) October 13, 2006 October 1, 2007 $ 15.0 November 16, 2006 November 16, 2007 $ 7.5 January 5, 2007 October 31, 2007 (a) $ 15.0 May 1, 2007 October 1, 2007 $ 15.0 (a) The Line of Credit that was scheduled to expire on October 31, 2007 has been extended.For further information on this extension refer to Note. 12. The banks are not obligated to make any advances under these Lines of Credit and may at any time, without notice, in their sole and absolute discretion, refuse to make advances to the Company. Interest paid under the Lines of Credit is at variable rates, which are based upon prime lending rates or rates quoted by the banks. The Company anticipates that, under these Lines of Credit with various lenders, its total outstanding advances under the current Lines of Credit, collectively, will not exceed $15million at the end of each quarter. At September 30, 2007, the Company was utilizing $13.3 million of the borrowing capacity available under these Lines of Credit. The amounts borrowed under the Lines of Credit will change from time to time and reflect the Company’s then-current capital needs at any particular point in time as well as the interest rates charged under the Bank Credit Agreement and Lines of Credit, if available. - 11 - SEMCO ENERGY, INC. CONDENSED NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS (Continued) NOTE 2-SHORT-TERM BORROWINGS AND CAPITALIZATION (Continued) Long-Term Debt – On October 31, 2006, the Company entered into a bank term loan agreement with Union Bank of California (“UBOC”) in the amount of $55 million (the “Bank Term Loan”). On April 5, 2007, May 29, 2007, August 29, 2007 and September 29, 2007, the Company repaid $10 million, $5 million, $10 million and $10 million, respectively, of the Bank Term Loan, leaving $20 million outstanding at September 30, 2007. For further information on the Bank Term Loan, refer to Note4 of the Notes to the Consolidated Financial Statements in Part II, Item 8 of the Company’s 2006 Annual Report on Form 10-K and Note 12. 5% Series B Convertible Cumulative Preferred Stock – Holders of shares of the Company’s 5% Series B Convertible Cumulative Preferred Stock (“Preferred Stock”) are entitled to receive cumulative annual cash dividends of $10 per share, payable quarterly in cash on each February 15, May 15, August 15 and November 15. Dividends are paid in arrears on the basis of a 360-day year consisting of twelve 30-day months. On August 15, 2007, the Company paid dividends on its Preferred Stock totaling approximately $0.6 million, or $2.50 per share. The Company’s Board of Directors (the “Board”) has also declared a dividend payable for the period from August 16, 2007 to the effective date of the Share Exchange or November 15, 2007, whichever is earlier, at a rate of $2.50 per share, to Preferred Stock holders of record on November 1, 2007. Additionally, if the effective date of the Share Exchange occurs prior to November 15, 2007, this dividend will be reduced by a rate of $0.02778 per share of Preferred Stock for each day that the effective date of the Share Exchange precedes November 15, 2007. For further information on the Preferred Stock, refer to Note 4 of the Notes to the Consolidated Financial Statements in Part II, Item 8 of the Company’s 2006 Annual Report on Form 10-K. Common Shareholders’ Equity – During the three and nine months ended September 30, 2007, the Company issued no shares and 4,043 shares, respectively, of its Common Stock to participants in the Company’s Direct Stock Purchase and Dividend Reinvestment Plan (“DRIP”) to meet DRIP Common Stock purchase requirements. The DRIP was terminated on June 29, 2007, in connection with the pending Share Exchange. Also during the three and nine months ended September 30, 2007, the Company issued 712 shares and 70,916 shares, respectively, of its Common Stock to certain of the Company's employee benefit plans. During the three and nine months ended September 30, 2007, no shares and 81,268 shares, respectively, of Common Stock were delivered to Company executives to satisfy awards made under the Company’s 2004 Stock Award and Incentive Plan (the “2004 Plan”). For additional information on these awards, refer to Note 4. In addition, during the three and nine months ended September 30, 2007, 121,334 shares and 264,168 shares, respectively, of Common Stock were issued upon the exercise of options to purchase the Company’s Common Stock. NOTE 3 - RISK MANAGEMENT ACTIVITIES AND DERIVATIVE TRANSACTIONS The Company’s business activities expose it to a variety of risks, including commodity price risk and interest rate risk. The Company’s management identifies risks associated with the Company’s business and determines which risks it wishes to manage with financial instruments and which type of instruments it should use to manage those risks. - 12 - SEMCO ENERGY, INC. CONDENSED NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS (Continued) NOTE 3 - RISK MANAGEMENT ACTIVITIES AND DERIVATIVE TRANSACTIONS (Continued) The Company records all derivative instruments it enters into under the provisions of SFAS 133, “Accounting for Derivative Instruments and Hedging Activities,” and SFAS 137, SFAS 138 and SFAS 149, which are amendments to SFAS 133 (collectively referred to as “SFAS 133”).SFAS 133 requires that every derivative instrument (including certain derivative instruments embedded in other contracts) be recorded in the statement of financial position, as either an asset or liability, measured at its fair value.SFAS 133 also requires that changes in the derivative’s fair value be recognized currently in earnings unless specific hedge accounting criteria are met.Special accounting for qualifying hedges allows a derivative’s gains and losses to offset related results on the hedged item in the statement of operations, and requires that a company must formally document, designate, and assess the effectiveness of transactions that receive hedge accounting.For derivatives designated as cash flow hedges, changes in fair value are recorded in other comprehensive income for the portion of the change in value of the derivative that is an effective hedge. Any ineffective portion of the change in fair value would be recorded as a gain or loss in the income statement. The Company may, from time to time, enter into fixed-to-floating interest rate swaps in order to maintain its desired mix of fixed-rate and floating-rate debt. These swaps are designated as fair value hedges under SFAS 133, and the difference between the amounts paid and received under these swaps is recorded as an adjustment to interest expense over the term of the swap agreement.If the swaps are terminated, any unrealized gains or losses are recognized pro-rata over the remaining term of the hedged item as an increase or decrease in interest expense. The Company entered into one such interest rate swap in January 2004 in order to hedge one third of its $150 million of 7.125% notes due 2008. This agreement qualifies under the provisions of SFAS 133 as a fair value hedge. In accordance with SFAS 133, the Company’s Consolidated Statements of Financial Position at September 30, 2007, included a liability of $0.9 million and a decrease in long-term debt of $0.9 million associated with this interest rate swap. Refer to Note 12 for additional information regarding interest rate swaps. The Company may, from time to time, also enter into floating-to-fixed interest rate swaps in order to maintain its desired mix of fixed-rate and floating-rate debt. These swaps are designated as cash flow hedges under SFAS133, and the difference between the amounts paid and received under these swaps is recorded as an adjustment to interest expense over the term of the swap agreement. The Company entered into two such interest rate swaps, each with a notional amount of $20million, in November 2006. These swaps were entered into in order to hedge the LIBOR component of the interest payments for a one- and two-year period on $40 million of the Bank Term Loan. These swap agreements, which became effective February27, 2007, qualify under the provisions of SFAS133, as a cash flow hedge. For cash flow hedges, the effective portion of gains and losses on derivative transactions is reported as a component of other comprehensive income. Gains and losses related to hedge ineffectiveness for outstanding derivatives is computed on a quarterly basis and included in interest expense. On August 28, 2007, the interest rate swap for the one-year period was terminated due to the repayment of the underlying debt covered by this swap. For additional information on the repayment refer to Note 2 under the section captioned Long-Term Debt.During the nine-month period ended September 30, 2007, there was no amount of ineffectiveness reported in earnings. As of September30, 2007, the Company’s Consolidated Statement of Financial Position included a liability of less than $0.1million (representing the fair value of the remaining swap), with a like amount, net of income taxes, included in accumulated comprehensive income. For further information on the cash flow interest rate swaps entered into in November 2006 and the Company’s Bank Term Loan, refer to Note4 of the Notes to the Consolidated Financial Statements in Part II, Item 8 of the Company’s 2006 Annual Report on Form 10-K and Note 12. - 13 - SEMCO ENERGY, INC. CONDENSED NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS (Continued) NOTE 4 –
